132 S.E.2d 338 (1963)
260 N.C. 190
Hannah Vester STRICKLAND and husband, Bobby Strickland, John Milton Vester and wife, Madeline Vester, and Frank Lane Vester
v.
H. P. JACKSON and wife, Annie S. Jackson.
No. 106.
Supreme Court of North Carolina.
September 18, 1963.
*339 Sam B. Underwood, Jr., Greenville, for plaintiffs, appellants.
James & Hite, by Kenneth G. Hite, Greenville, for defendants, appellees.
HIGGINS, Justice.
The parties to the present controversy have shown a disposition to stand strictly upon their legal rights. Discretionary power vested in the judges of superior court to permit amendments to pleadings (G.S. § 1-161; Modern Electric Co. v. Dennis, 255 N.C. 64, 120 S.E.2d 533; Dobias v. White, 240 N.C. 680, 83 S.E.2d 785) has not been invoked.
The appeal from the Mintz judgment had the effect of suspending further proceedings pending the appeal. The suspension, however, was lifted when this Court's affirming Certificate was received in the Superior Court of Pitt County on April 3, 1963. As of that date the rights of the parties were fixed by G.S. § 1-131, with which the challenged order conformed. The plaintiffs had authority to amend within 30 days. Dudley v. Dudley, 250 N.C. 95, 107 S.E.2d 918; Teague v. Siber Oil Co., 232 N.C. 469, 61 S.E.2d 345. Judge Hubbard's order of April 19, 1963, neither added to nor took from the rights of either party.
The plaintiffs' amendment of May 13, 1963, was not filed within 30 days. Consequently, the order of Judge Latham striking the amendment is
Affirmed.